                         UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO



 MICHAEL EARL BOSSE,

                      Plaintiff,               Case No. 1:19-cv-00271-BLW

 vs.                                           INITIAL REVIEW ORDER BY
                                               SCREENING JUDGE
 RANDY BLADES, SICI WARDEN,
 RDU STAFF, RDU SERGEANTS 8-
 HOUSE, SERGEANT LEE,

                      Defendants.




       Plaintiff Michael Earl Bosse, a prisoner in custody of the Idaho Department of

Correction (IDOC), filed a civil rights action and a request to proceed in forma pauperis.

(Dkts. 2, 1.) The Court is required to review prisoner and pauper complaints seeking

relief against a government entity or official to determine whether summary dismissal is

appropriate. 28 U.S.C. §§ 1915. The Court must dismiss a complaint that states a

frivolous or malicious claim, fails to state a claim upon which relief may be granted, or

seeks monetary relief from a defendant who is immune from such relief. 28 U.S.C. §

1915(e)(2)(B).

       After reviewing the Complaint, the Court has determined that Plaintiff will be

required to file an amended complaint if he desires to proceed.
                               REVIEW OF COMPLAINT

1.     Standard of Law

       Plaintiffs are required to state facts, and not just legal theories, in a complaint. See

Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007), and Ashcroft v. Iqbal, 556 U.S. 662

(2009). In Iqbal, the Court made clear that “[t]hreadbare recitals of the elements of a

cause of action, supported by mere conclusory statements, do not suffice.” Id. at 678. In

other words, Federal Rule of Civil Procedure 8 “demands more than an unadorned, the-

defendant-unlawfully-harmed-me accusation.” Id. (internal quotation marks omitted). If

the facts pleaded are “merely consistent with a defendant’s liability,” the complaint has

not stated a claim for relief that is plausible on its face. Id. (internal quotation marks

omitted).

       Plaintiff brings his claims under 42 U.S.C. § 1983, the civil rights statute. To state

a § 1983 claim, a plaintiff must allege a violation of rights protected by the Constitution

or created by federal statute, proximately caused by conduct of a person acting under

color of state law. Crumpton v. Gates, 947 F.2d 1418, 1420 (9th Cir. 1991).

       The Eighth Amendment to the United States Constitution protects convicted felons

against cruel and unusual punishment in prison. To state a claim under the Eighth

Amendment, Plaintiff must state facts showing that he is “incarcerated under conditions

posing a substantial risk of serious harm,” or that he has been deprived of “the minimal

civilized measure of life’s necessities” as a result of Defendants’ actions. Farmer v.

Brennan, 511 U.S. 825, 834 (1994) (internal quotation marks omitted).
       Plaintiff must also allege facts showing that Defendants were deliberately

indifferent to his needs. “[D]eliberate indifference entails something more than mere

negligence, [but] is satisfied by something less than acts or omissions for the very

purpose of causing harm or with knowledge that harm will result.” Id. at 835. To exhibit

deliberate indifference, a prison official “must both be aware of facts from which the

inference could be drawn that a substantial risk of serious harm exists, and he must also

draw the inference.” Id. at 837. Prison officials who act with deliberate indifference “to

the threat of serious harm or injury” by one prisoner against another are subject to

liability under § 1983. Berg v. Kincheloe, 794 F.2d 457, 459 (9th Cir. 1986).

       A plaintiff must allege facts showing how each defendant personally violated his

constitutional rights. Vague and conclusory allegations of official participation in civil

rights violations are not sufficient. See Ivey v. Board of Regents of Univ. of Alaska, 673

F.2d 266, 268 (9th Cir. 1982). Rather, “[l]iability under section 1983 arises only upon a

showing of personal participation by the defendant.” Taylor v. List, 880 F.2d 1040, 1045

(9th Cir. 1989).

       There is no respondeat superior liability under §1983, meaning a supervisor cannot

be sued simply because he or she is a supervisor. Id. Rather, a plaintiff must allege facts

showing that a supervisor participated in an alleged constitutional violation by: (1)

“setting in motion a series of acts by others”; (2) “knowingly refus[ing] to terminate a

series of acts by others, which [the supervisor] knew or reasonably should have known

would cause others to inflict a constitutional injury”; (3) failing to act or improperly

acting in “the training, supervision, or control of his subordinates”; (4) “acquiesc[ing] in
the constitutional deprivation”; or (5) engaging in “conduct that showed a reckless or

callous indifference to the rights of others.” Starr v. Baca, 652 F.3d 1202, 1205-09 (9th

Cir. 2011) (internal quotations and punctuation omitted).

       A plaintiff cannot simply restate these standards of law in a complaint; instead, a

plaintiff must provide specific facts supporting the elements of such a claim. He must

allege facts showing a causal link between the Defendant and the injury or damage.

Alleging “the mere possibility of misconduct” is not enough. Iqbal, 556 U.S. at 679.

2.     Factual Allegations

       Before or upon arriving at the IDOC Receiving and Diagnostic Unit (RDU),

Plaintiff, a 60-year-old prisoner, warned unidentified prison officials that he was going to

be beaten up by other prisoners. He conveyed his warnings both verbally and in a written

“kite” (Offender Concern Form). However, on or near January 8, 2017, within eighteen

hours of having arrived, he was attacked by an unknown prisoner and beaten until he was

unconscious. Plaintiff suffered serious injuries. He asserts that the assailant was able to

attack Plaintiff because Defendants purposely left his cell door open, allowing prisoners

in the common area to come into the cell to harm him. He does not know who attacked

him, because prison officials have kept that information confidential.

       Plaintiff believes that prison staff may have been angry at him for quitting his job

with the IDOC, or for another reason of which he is unaware. Plaintiff further alleges that

Defendant Randy Blades had the incident report “erased,” but video footage of the

incident remains on surveillance video.
3.     Discussion

       Plaintiff’s allegations state a colorable failure-to-protect claim, other than the fact

that he has not sufficiently alleged the personal participation of any of the defendants.

The Court is aware that, because Plaintiff is a prisoner, many of the facts surrounding

what happened are not discoverable to him without litigation.

       One of the only allegations specific to any defendant is that Sergeant Lee forced

Plaintiff to return to the same housing unit after he was assaulted, but Plaintiff does not

specify whether any harm occurred to him after he returned. Plaintiff does not state

whether Sergeant Lee was one of the prison officials who was warned of the impending

assault. Plaintiff will be required to file an amended complaint to state further facts

showing how Sergeant Lee’s decisions and actions caused Plaintiff’s injury.

       As to the identity and personal participation of unknown prison officials who may

have ignored Plaintiff’s warnings, the Court concludes that it would be more efficient to

have counsel for Defendants investigate and report to the Court and Plaintiff who was

involved and what happened in the form of a Martinez report, than it would to require

Plaintiff to amend his Complaint without having access to this information. After

Defendants file the Martinez report, Plaintiff can file an amended complaint.

       In Martinez v. Aaron, 570 F.2d 317 (10th Cir. 1978), the trial court could not

understand the plaintiff’s allegations and ordered (before answer) that prison officials

conduct an investigation of the incident to include an interrogation of those concerned,

and file a report with the court, to enable the court to decide the jurisdictional issues and
make a determination under section 1915(a). Id. at 319. The Ninth Circuit approved the

use of Martinez reports in In re Arizona, 528 F.3d 652, 659 (9th Cir. 2008).

       The Martinez report shall be filed within 90 days after entry of this Order. All

relevant exhibits addressing these issues should be attached to the report, and exhibits

may be redacted for security and privacy reasons. The report should contain the following

information if it is relevant to the claims and if it exists:

                (a) information about facts leading up to and following the defendants’ acts
               at issue or the event against which the defendant allegedly failed to protect
               the plaintiff; (b) any knowledge the defendants had of any other person or
               condition that posed a risk of harm to the plaintiff, either by the defendant’s
               own observation, a report by plaintiff, or a report by another person; (c)
               identification of all “8-house sergeants” who worked in the RDU on the
               date of the incident; (d) any reports of investigations into the act at issue or
               the event against which the defendants allegedly failed to protect the
               plaintiff; (e) all relevant records specific to the act at issue or the event
               against which the defendant allegedly failed to protect the plaintiff; (f) any
               video or audio recordings of the alleged event (the plaintiff may be
               permitted to view, but not retain, the video); and (g) any other information,
               items, and documents relevant to the specific claims and defenses at issue.


4.     Instructions for Amendment

       Plaintiff shall file an amended complaint within 30 days after receiving the

Martinez report.

       A.      Format for Amended Complaint

       A pleading is more understandable if it is organized by claim for relief and

defendant, rather than asserting a broad set of facts at the beginning of a pleading that are

unrelated to a list of defendants elsewhere in the pleading. For each claim against each
defendant in the amended complaint, Plaintiff must state the following (organized by

each defendant): (1) the name of the person or entity Plaintiff claims to have caused the

alleged deprivation of his constitutional rights; (2) the facts showing that the defendant is

a state actor (such as state employment or a state contract) or a private entity/private

individual acting under color of state law; (3) the dates on which the conduct of the

defendant allegedly took place, including the dates each defendant was warned of the

impending harm; (4) the specific conduct or action Plaintiff alleges is unconstitutional;

(5) the particular provision of the constitution Plaintiff alleges has been violated; (6) facts

alleging that the elements of the violation are met; (7) the injury or damages Plaintiff

personally suffered; and (8) the particular type of relief he is seeking from each

defendant.

       After Plaintiff has asserted all of the claims against one defendant, he must follow

the same format for each claim for relief he intends to assert against each additional

defendant. When he has completed his amended complaint, he should prepare a short

“motion to amend complaint” to accompany it and file both with the Clerk of Court.

                                          ORDER

              IT IS ORDERED:

       1.     The Clerk of Court shall serve, via the ECF system, a copy of this Order

              and the Complaint on the following counsel on behalf of Defendants: Mark

              Kubinski, Deputy Attorney General for the State of Idaho, Idaho

              Department of Corrections, 1299 North Orchard, Ste. 110, Boise, Idaho

              83706.
2.   The Clerk need not send a waiver of service of summons at this time,

     because the case remains in screening status.

3.   Counsel for Defendants is requested to make a limited appearance for the

     purpose of providing a Martinez report, supported by any relevant records

     to address the issues set forth above. The Martinez report should be filed

     within 90 days after entry of this Order.

4.   The Martinez report does not need to be in any particular format, but

     counsel can present the report in any organized manner that makes sense in

     response to the allegations of the Complaint and this Order. Exhibits that

     implicate privacy or security concerns may be filed under seal or in camera,

     as may be appropriate. Exhibits filed in camera must be accompanied by a

     privilege or security log that is provided to Plaintiff.

5.   Plaintiff may file an amended complaint within 30 days after receiving the

     Martinez report. Thereafter, the Court will issue a successive review order.

6.   Plaintiff’s Motion for Subpoena of RDU Camera Footage (Dkt. 4) is

     DENIED as MOOT.

7.   Plaintiff’s Motion for Subpoena of Corizon Medical Files (Dkt. 4) is

     DENIED as premature, as these documents appear to be relevant only to

     damages.

8.   Plaintiff’s Motion to Proceed on Partial Payment of Court Fees (Dkt. 9) is

     DENIED. In federal court, full payment of the filing fee is required of

     prisoners, even if they are paupers. A separate order addressing Plaintiff’s
In Forma Pauperis Application has been issued. (Dkt. 10.)



                                 DATED: October 30, 2019


                                 _________________________
                                 B. Lynn Winmill
                                 U.S. District Court Judge
